Interim Decision

#2165

MATTER OF WONG

In Visa Petition Proceedings

A-19168778
Decided by Board September 18, 1972.
Since a visa petition involving a claimed adoptive relationship must be considered from a factual point of view to determine if the claimed familial
relationship is established, the instant visa petition to accord beneficiary fourth
preference classification on the basis of her claimed adoption in Hong Kong in
1951 by the U.S. citizen petitioner's wife (allegedly unmarried at the time) is
remanded to the District Director to make appropriate findings as to the factual
validity of the adoption, with particular attention to the exploration of questions raised by certain factual discrepancies relating to identity of the parties
and the existence of the adoptive relationship, and to require the submission of
supporting secondary evidence in the form of affidavits executed by petitioner
and his wife, by witnesses to the adoption, and by relatives and neighbors.
ON BEHALF OF SERVICE:

ON BEHALF OF PETITIONER:
Z. B. Jackson, Esquire
580 Washington Street
San Francisco, California 94111
(Brief filed)

R. A. Vielhaber

Appellate Trial Attorney
(Brief filed)

The United States citizen petitioner applied for preference
status for the beneficiary as his married adopted stepdaughter
under section 203(a)(4) of the Immigration and Nationality Act.
The District Director, in an order dated April 16, 1969, denied the
application. From that order the petitioner appeals. The case will
be remanded.
The beneficiary is a female of Chinese ancestry who was born in
Canton, China in 1948. She was purportedly adopted in Hong Kong
in 1951 by Leung Wai Jun, at a time when Leung Wai Jun was not

married. The petitioner married Leung Wai Jun in Hong Kong in
1959. The beneficiary, who was reportedly married in Hong Kong
on March 14, 1959, now resides in French Guiana.
The District Director denied the application for the reason that
the purported adoption did not conform to Article 1078 of the Civil
Code of the Nationalist Republic of China. Article 1078 required
that an adopted child assume the surname of the adopter. The

199

Interim Decision #.4.1.0o
petitioner urges that the Civil Code applies to his case. In the
present case, the beneficiary, whose family name originally was
Cheng, was reportedly given the name Wong May Po at the time
of adoption. The petitioner claims that this was done because
Wong was the surname of the deceased fiancé of Leung Wai Jun.
It is settled that the law of adoption applicable to Chinese
domiciled in Hong Kong, in addition to recent enactments by the
Hong Kong government, has been Chinese law and custom. See
Matter of Yue, 12 I. & N. Dee. 747 (BIA, 1968) and Matter of Ng,
Interim Decision No. 2147 (BIA, April 28, 1972). The provisions on
adoption of the Civil Code of the Nationalist Republic were in force
in mainland China from May 5, 1931 until the People's Republic of
China took over in 1950. The Civil Code remains in effect on
Taiwan under the Nationalist government in power there. It
never was in force in Hong Kong. Hence, the District Director was
incorrect in relying upon the provisions of the Civil Code of the
Republic of China in the present case.
In any ease involving a claimed adoptive relationship, the
petition must be considered from a factual point of view to see if
the claimed familial relationship is established. In visa petition
proceedings the burden of proof to establish eligibility for the
benefit sought under the immigration laws rests with the petitioner, Matter of Branagan, 11 L & N. Dec. 493 (BIA, 1966). An
application for preference classification must be accompanied by
evidence of family relationship, 8 CFR 204.2(e)(1).

In the present case the District Director never reached the
question of the factual validity of the claimed adoption and made
no findings in that regard. Hence, there are no findings before us
for review. We shall remand the matter to the District Director in
order that he may make the appropriate findings. In doing so,
however, we believe it proper for us to note certain factual
discrepancies that our examination of the record has disclosed.
In any case in which an adoption is claimed to have taken place,
it goes without saying that the identity of the parties must be
established with a reasonable degree of certainty. In the present
case, which involves a written agreement of adoption, there is no
evidence that the petitioner's wife and the beneficiary are the
persons named in the adoption paper. We note that the name of
the adoptive parent is merely given as "Leung Shee." It is claimed
that Leung Shee and Leung Wai Jun are the same person.
When a Chinese female is married she retains her original
family name and adds the suffix "Shee." The name "Leung Shee,"
then, could relate to any married female of the Leung family. We
note that the petitioner's wife was allegedly unmarried at the time
200

Interim Decision #2165
of the purported adoption. Therefore, she was not technically
entitled to be called Leung Shee.
In addition, the petitioner's wife stated under oath that at the
time of the adoption she was living with her mother and a sister,
Leung Chow Sue. A photograph submitted by the petitioner,
identified as having been taken in 1960, shows an adult female
with the name Leung Lai Ming. Leung Lai Ming is not further
identified. If either Leung Chow Sue or Leung Lai Ming were
married at the time of adoption she would have been entitled to
the appellation "Leung Shee" and she could have been the
adoptive mother referred to in the instrument.
The fact that the beneficiary was given the surname of a

deceased fiance of the petitioner's wife raises the possibility that
the beneficiary was either (1) adopted by the deceased fiance's
family, or (2) was actually an illegitimate child of the petitioner's
wife. In the latter case she would still qualify as a "child" for
purposes of the immigration laws, under section 101(bX1)(D).
Inasmuch as the present case, like most Chinese adoption cases,
is not grounded upon a recorded formal decree of adoption, it is
necessary to determine the validity of the claimed adoption by
means of a careful weighing of other probative secondary evidentiary material.

Accordingly, it would be proper to require that the petitioner
submit affidavits executed by (1) himself and his spouse, (2)
witnesses to the adoption ceremony, and (3) relatives and neighbors. The record before us contains none of these.
There are other actions on the part of the petitioner and his wife
that seem inconsistent with the existence of an adoptive relationship. That is, the petitioner's wife came to the United States in
1960, but waited eight years before attempting to bring the
beneficiary here. Also, the petitioner made no reference to an
adopted daughter at the time of his entry.
In sum, a number of important questions have been raised
which must be explored more fully. We feel that the proper
development of the issues present in this case is essential before
any determination can be made by us. For that reason the matter
will be remanded to the District Director for further proceedings
in line with the comments set forth above. The following order will
accordingly be entered.
ORDER: The case is remanded to the District Director for
further proceedings consistent with the foregoing opinion.

201

